IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00053-CV

DAVID B. CANTU,
                                                           Appellant
v.

ENRIQUE M. CARRIZALES
AND WILIBARDO GARCIA,
                                                           Appellees



                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2010-4404-5


                         MEMORANDUM OPINION


      The Court’s May 23, 2013 order provided:

             No later than 14 days after the expiration of the six-month’s stay,
      Appellant is directed to file a status report on the stay in the liquidation
      proceeding. The status report, which may be by letter, should include
      information pertaining to whether the stay has been extended by further
      order of the 419th District Court in the liquidation proceeding.

      In a letter dated November 25, 2013, the Clerk of the Court notified the parties as

follows:
               In accordance with the Court’s May 23, 2013 order, Appellant’s
        status report on the stay in the liquidation proceeding was due on October
        21, 2013.

                Unless the status report is filed within 14 days of the date of this
        letter, this matter will be referred to the Court for further action.

        No status report was filed by Appellant. Therefore, in a letter dated January 8,

2014, the Clerk of the Court directed Appellant to file the status report within 14 days

and that if Appellant failed to timely file the status report, the appeal would be

dismissed without further notification.

        Appellant has failed to respond to the Clerk’s January 8, 2014 letter and has

failed to file the status report. This appeal is dismissed. TEX. R. APP. P. 42.3(b, c).




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 6, 2014
[CV06]




Cantu v. Carrizales                                                                       Page 2